DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (2017/0238072) in view of Zhu et al. (CN 103532713A).

With respect to claim 1, Mackie et al. teaches in Fig. 2 a system for detecting fluid loss in a fluid distribution network [0019] that includes a fluid source (i.e. a fluid source in the pipe system), one or more fluid destinations and a network of fluid distribution conduits configured to enable fluid communication between the fluid source and the one or more fluid destinations (defining the pipe system), the system comprising: a plurality of sensors (i.e. a set of sensors, [0028]) disposed within the fluid distribution network (i.e. the pipe system), wherein: each of the plurality of sensors (i.e. the set of sensors, like Fig 1) is configured to quantify fluid flow [0021]; and each of the plurality of sensors (i.e. the set of sensors) is in network communication (via wireless signals, [0021]) with a processor (i.e. of a module, [0025-0026]) implemented smart contract engine (i.e. control module, 53); at least one processor (of the module) implemented smart contract engine (i.e. control module, 53), configured to: validate data received from one or more of the plurality of sensors (i.e. set of sensors), wherein said validation [0055] is based on a set of predefined rules (i.e. for example, running a voting algorithm to determine workload operations/parameters, [0055]); responsive to validation of data received from a sensor (i.e. a sensor from the set), record the validated data within a transaction block [0046] comprising  sensors); and append the transaction block to a blockchain ledger [0055]; a plurality of processor implemented peer nodes [0043], each configured to store and update a copy of the blockchain ledger (in the network of computers [0044]); and a data comparator (55, [0062-0063]) configured to: retrieve from the blockchain ledger (i.e. the audit blockchain created, [0029]), a first set of fluid flow data generated by a first sensor (for example M1) and a second set of fluid flow data generated by a second sensor (i.e. for example another sensor of the set of sensor depicted in Fig. 3),  wherein each of the first sensor and second sensor (of a sensor set) is selected from among the plurality of sensors (i.e. the set of sensors), and wherein the selected first sensor is (capable of being) located upstream of the selected second sensor (in the pipe system) within the fluid distribution network (i.e. the pipe system); and identify occurrence of fluid loss [0063] within a fluid conduit (i.e. pipe) connecting the first sensor and the second sensor (of the sensor set), based on results of a data comparison involving at least the first set of fluid flow data and the second set of fluid flow data (as determined via a deterministic algorithm that uses data) retrieved from the blockchain ledger [0055], wherein the at least one processor implemented smart contract engine (53) is configured to validate fluid flow data received from a sensor (i.e. sensor devices), responsive to determining that a device firmware hash value [0045] received from such sensor along with the fluid flow data under validation matches a device firmware hash value that has been previously received from such sensor (as the sensor domain manager 53 maintains a databased for the sensors, ensuring firmware updates by comparing the stored data between readings, and updating the firmware when 53 determines a discrepancy exists between the firmware for each data set [0050]).

Zhu et al. teaches a similar system that includes device firmware hash value [0038] that has been previously received from a sensor [0028] is generated by applying a hash function (i.e. a one-way hash function [0028] to device firmware implemented within the sensor (i.e. a computing module [0030-0031], and wherein an at least one processor implemented smart contract engine (Fig. 4) is configured to invalidate data received (via a receiving module 402) from the sensor [0033] responsive to determining that the device firmware hash value (created by the one-way hash function) received (via 401) from the sensor along with data under validation (i.e. data received with hash data and validated via 404) does not match the device firmware hash value that has been previously received from the sensor (as the validation module ensures a valid sensor is sending the data [0005] [0011]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Mackie et al. such that the processor and sensors include the hash value authentication control logic taught by Zhu et al. because such a modification prevents false data from being reported to the processor while reducing the demand and consumption of a sensor’s resource [0014].
  Further, with respect to claim 15, Mackie et al. as modified teaches in Fig. 3 a computer program product (i.e. software saved within a computer system) for detecting fluid loss in a fluid distribution network, where the product comprises a non-transitory computer readable medium having computer readable program code embodied thereon, the computer readable program code comprising instructions performed during the operation of the rejected claim 1. 

With respect to claims 2 and 9, Mackie et al. teaches in Fig. 2 the system wherein the data comparator (55) is configured such that: the selected first sensor (i.e. the first of the sensor set) is (capable of being) located at or upstream of a fluid inlet of a junction point within the fluid distribution network (of the pipe system); and the selected second sensor (i.e. the second of the sensor set) is (capable of being) located within a branch originating from the junction point (as Machie et al. discloses the sensors are placed throughout the pipe system for the purpose of detecting leaks within the pipe system).

With respect to claims 3 and 10, Mackie et al. teaches in Fig. 2 the system wherein the data comparator (55) is configured such that identification of occurrence of fluid loss [0048] is based on receiving and comparing the first set of fluid flow data (as collected by a first group of sensors, [0057]) against an aggregation of fluid flow data (i.e. a history of flow data received [0058] received from sensors located within each branch conduit originating from the junction point (i.e. the different probe locations along the pipe system where other sensors of a group are located and used to determine leaks within that system).



With respect to claims 5 and 12, Mackie et al. teaches in Fig. 2 the system wherein generation of the first set of fluid flow data and the second set of fluid flow data respectively by said first sensor (i.e. the first sensor of a set of sensors) and said second sensor (i.e. the second sensor of a set of sensors), occurs within a predefined time window [0064].

With respect to claims 6 and 13, Mackie et al. teaches in Fig. 2 the system further comprising an anomaly response controller (i.e. a portion of a controller running a statistical algorithm), configured to implement a predefined action (i.e. to store data sets related to vibrations when a leak has been detected [0064]) in response to detection of fluid loss (leak) within the fluid distribution network (pipe system).

With respect to claim 16, Mackie et al. as modified teaches wherein the at least one processor implemented smart contract engine (as taught in Mackie et al. as modified) is configured to invalidate the fluid flow data received from the sensor (of Mackie as modified to 

With respect to claim 17, Mackie et al. as modified teaches wherein the device firmware hash value (created by the one-way has function taught in Zhu) that has been previously received from the sensor (of Mackei as modified to include the one-way hash function generator of Zhu) is generated by applying a hash function to device firmware implemented within the sensor (as taught in Zhu [0011]).

With respect to claims 18-20, Mackie et al. as modified teaches wherein the device firmware hash value (as created using the taught one-way hash function in Zhu) that has been previously received from the sensor (as modified) is generated by applying, at a first point in time, the hash function to the device firmware implemented within the sensor (in a previous sensor plug-play installation), and wherein the device firmware hash value received from the sensor along with the fluid flow data (during operation and as modified) under validation (via the validation module taught in Zhu) is generated by applying, at a second point (using a second in time after the first point in time, the hash function to the device firmware implemented within the sensor (using a second validation module [0013] of Zhu).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDonald (2014/0173579) which teaches validation criteria for sensor networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853